81 F.3d 173
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Fuad Sam JEZZENY, Defendant-Appellant.
Nos. 95-1370, 95-1091.
United States Court of Appeals, Tenth Circuit.
March 27, 1996.

Before PORFILIO, McKAY, and KELLY, Circuit Judges.
ORDER AND JUDGMENT*
McKAY, Circuit Judge.


1
The parties waived oral argument in these cases.   After examining the briefs and the appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of these appeals.   See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.   The cases are therefore ordered submitted without oral argument.


2
Defendant Fuad Jezzeny was originally indicted for making false statements to a bank and for failure to appear for trial.   He pled guilty to these charges and was subsequently sentenced by the trial court.   Mr. Jezzeny appealed and this court remanded, having found that the district court failed to make proper findings of fact and conclusions of law as required by Federal Rule of Criminal Procedure 32(c)(3)(D).   On remand, the district court held a hearing and made findings of fact and conclusions of law.   Mr. Jezzeny now claims that these findings and conclusions are insufficient to satisfy Rule 32.   The record reveals, however, that Mr. Jezzeny failed to object to the district court's findings of fact and conclusions of law.   Unless plain error exists, we will not review a claimed violation of Rule 32 where the defendant did not object to the district court's findings.  United States v. Williamson, 53 F.3d 1500, 1527 (10th Cir.), cert. denied, 116 S.Ct. 218 (1995).   Plain error did not occur in this case.   Thus, we will not consider Mr. Jezzeny's sole claim on appeal.


3
AFFIRMED. The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.   The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3